      Case: 5:18-cr-00627-CAB Doc #: 44 Filed: 05/18/20 1 of 7. PageID #: 289




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                   )       CASE NO. 5:18CR627
                                            )
                      Plaintiff,            )       JUDGE CHRISTOPHER A. BOYKO
                                            )
               vs.                          )
                                            )
JAMES ROBINSON,                             )       OPINION AND ORDER
                                            )
                      Defendant.            )

CHRISTOPHER A. BOYKO, J.:

        Before the Court are Defendant James Robinson’s Requests for Compassionate Release.

(Docs. 39 & 40). For the following reasons, the Court DENIES Defendant’s Motions.

                                        I. BACKGROUND

        On October 24, 2018, a Grand Jury indicted Defendant with one count of Damaging

Protected Computers, a violation of 18 U.S.C. §§ 1030(a)(5)(A) and (c)(4)(B). (Doc. 22). On

March 6, 2019, Defendant pleaded guilty under a Plea Agreement. On October 3, 2019, the

Court sentenced Defendant to a term of 72 months imprisonment and restitution in the amount of

$668,684.87. Defendant is currently serving his imprisonment at Elkton Federal Correctional

Institution.

        On April 15 and again on April 22, 2020, Defendant filed his Motion for Release pro se.

(Docs. 39 & 40). Defendant argues that the presence of COVID-19 justifies his compassionate

release. The Government opposed Defendant’s request on April 23, 2020. (Doc. 41).
       Case: 5:18-cr-00627-CAB Doc #: 44 Filed: 05/18/20 2 of 7. PageID #: 290



Defendant then filed a lengthy Reply in support of his requested relief. (Doc. 42).1 Upon initial

review, the Court allowed the Bureau of Prisons the opportunity to first decide Defendant’s

request for release. (Non-Doc Order, 5/6/2020). On May 8, 2020, the Government informed the

Court that the Bureau had denied Defendant’s request. (Doc. 43).

                                               II. LAW & ANALYSIS

         Generally, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c). However, in certain circumstances, a defendant may ask the court to

modify a sentence, otherwise known as “compassionate release.” Id. at § 3582(c)(1)(A). Before

doing so however, a defendant must exhaust his administrative remedies. Id.; United States v.

Raia, 954 F.3d 594 (3rd Cir. 2020).

         After a defendant has exhausted his administrative remedies, he may ask the court for

compassionate release. A defendant is entitled to compassionate release if the court finds

“extraordinary and compelling reasons warrant such a reduction” and “such a reduction is

consistent with applicable policy statements issued by the United States Sentencing

Commission.” § 3582(c)(1)(A)(i).2

         Section 1B1.13 of the Sentencing Guidelines outlines the Commission’s applicable

policy statement. There, the Commission lists ‘extraordinary and compelling reasons’ as relating

to a defendant’s medical condition, age or family circumstance. U.S.S.G. § 1B1.13, n. 1. There



1
  Defendant’s Reply contains, in addition to compassionate release arguments under 18 U.S.C. § 3582(c)(1)(A),
numerous theories to justify his release. These theories include habeas relief under 28 U.S.C. § 2241; statutory
relief under 42 U.S.C. § 1983; and various theories of tort relief. This “kitchen-sink” approach is inappropriate at
this juncture. See Sanborn v. Parker, 629 F.3d 554, 579 (6th Cir. 2010) (the Sixth Circuit has consistently held that
arguments made for the first time in reply briefs are waived); see also United States v. Jones, 2018 WL 5046669, *5
(E.D. Ky. Oct. 17, 2018) (pro se inmate waived argument presented for first time in reply brief). Rather, the Court
will focus on Defendant’s initial request for compassionate release.
2
  There is a second scenario that entitles a defendant relief based on his or her age, but that section is not applicable
to Defendant. See 18 U.S.C. § 3582(c)(1)(A)(ii).

                                                          -2-
       Case: 5:18-cr-00627-CAB Doc #: 44 Filed: 05/18/20 3 of 7. PageID #: 291



is also a ‘catch-all’ provision for extraordinary reasons outside those listed. Id. However, before

a court looks at the ‘extraordinary and compelling reasons’ supporting defendant’s release, the

court must first determine that defendant is not a danger to the community as provided in 18

U.S.C. § 3142(g). Id. at § 1B1.13(2).

         Section 3142(g) list four factors for the courts to consider whether a defendant poses a

danger to the community. Those factors include: (1) the nature and circumstances of the offense;

(2) the weight of the evidence against the person; (3) the history and characteristics of the

person; and (4) the nature and seriousness of the danger to the community. 18 U.S.C. §

3142(g)(1)–(4).

         Here, while Defendant has exhausted his administrative remedies, he has not discussed

his danger—or lack thereof—to the community. Rather, Defendant states in conclusory fashion

that his crimes were nonviolent, there were no victims and he is not a danger to the community.

(Doc. 39, PageID: 232). The nature and circumstances of Defendant’s offense however, suggest

otherwise. For almost one year, Defendant initiated numerous Distributed Denial of Service3

attacks against various public and private institutions. Defendant rendered multiple websites—

including servers critical to government in areas of public safety—inoperable to legitimate users.

In total, Defendant’s actions caused various entities over $668,000.00 worth of damage. While it

is true that Defendant’s crime was “nonviolent,” Defendant inflicted significant damage to both

the public and private realms. And while Defendant inflicted no physical harm, his victims




3
  A Distributed Denial of Service or DDoS attack is an attack against a specific server or servers on the Internet that
attempts to illegitimately utilize a collection of computer systems to bring down the target server(s) by sending an
excessive amount of malicious network traffic over the Internet to a host. There are a few ways this can be
accomplished. Regardless of the manner, the result is the targeted system becomes overwhelmed with network
traffic causing it to crash or ties up resources which ultimately denies legitimate users from being able to access the
server.

                                                         -3-
      Case: 5:18-cr-00627-CAB Doc #: 44 Filed: 05/18/20 4 of 7. PageID #: 292



experienced real financial loss. Accordingly, the Court finds that the nature and circumstances

of Defendant’s actions demonstrate a danger to the community.

       The weight of the evidence also reflects Defendant’s danger to the community. Section

3142(g)’s second factor goes to the weight of the evidence of Defendant’s dangerousness.

United States v. Stone, 608 F.3d 939, 948 (6th Cir. 2010). Here, Defendant initiated multiple

attacks on various entities. This was not a one-time occurrence. And the attacks had a

significant safety and financial impact on the targeted entities. Thus, Defendant’s repeated

attacks and the impact they caused constitute significant evidence as to Defendant’s danger to the

community.

       In considering the history and characteristics of Defendant, the Court considers:

               (A) the person’s character, physical and mental condition, family
               ties, employment, financial resources, length of residence in the
               community, community ties, past conduct, history relating to drug
               or alcohol abuse, criminal history, and record concerning
               appearance at court proceedings; and

               (B) whether, at the time of the current offense or arrest, the person
               was on probation, on parole, or on other release pending trial,
               sentencing, appeal, or completion of sentence for an offense under
               Federal, State, or local law.

18 U.S.C. § 3142(g)(3)(A)–(B).

       Taking Defendant at his word, he appears to have family support, a place to reside and

employment should the Court order his release. And while Defendant had a history of drug

abuse, he appears to have received treatment and taken multiple classes to help control his drug

abuse while incarcerated. In sum, it appears Defendant’s time in prison has had a positive

impact on his life. With the help of Defendant’s imprisonment, this factor weighs in favor of

Defendant.




                                               -4-
      Case: 5:18-cr-00627-CAB Doc #: 44 Filed: 05/18/20 5 of 7. PageID #: 293



       Lastly, § 3142(g)(4) requires the Court to consider “the nature and seriousness of the

danger to any person or the community that would be posed by the person’s release.” 18 U.S.C.

§ 3142(g)(4). The seriousness of Defendant’s crimes cannot be understated. The number of

attacks, the time-period during which he conducted the attacks and the amount of damage he

caused all reflect Defendant’s dangerousness. He attacked and interfered with services necessary

for public safety. Rather than showing remorse, he boasted of the attacks on social media.

Moreover, he provided “how-to” instructions to others. While it is true Defendant had no

physical contact with anyone, he harmed the public in countless of other ways and prepared

others to do the same. Accordingly, the nature and seriousness of Defendant’s actions

demonstrate the dangers Defendant poses to the public.

       After weighing the § 3142(g) factors, the Court finds Defendant a danger to the

community. The Court cannot mitigate that danger by releasing Defendant into the public. With

the prevalence of devices that can access the internet, the Court cannot justify releasing

Defendant into the community. Moreover, Defendant’s release would cause a significant burden

on those government agencies charged with supervising Defendant. Accordingly, Defendant’s

request for release is without merit.

       The Court agrees that the presence of COVID-19 in our community is ‘extraordinary’ in

the normal sense of the word. And the Court acknowledges that conditions in prisons are not

ideal for limiting the spread of the virus. But a wide-scale release of inmates is not the right

answer, especially when those inmates present a danger to the public. Indeed, the court in

Wilson, et al. v. Williams, et al., 4:20CV794 (N.D. Ohio) (Gwin, J.)—a case Defendant relies

on—realized that wide-scale release is not the answer. Rather, the court in Wilson restricted the

potential class of prisoners at Elkton to those vulnerable inmates. (Wilson, Doc. 22). The



                                                -5-
       Case: 5:18-cr-00627-CAB Doc #: 44 Filed: 05/18/20 6 of 7. PageID #: 294



Bureau of Prisons identified over 835 inmates who fit that class. (Id. at Docs. 35-1 & 49).

Defendant was not identified.

           Furthermore, the virus’s presence at Elkton does not justify Defendant’s release to home

confinement. As discussed, Defendant remains a danger to the community. And Defendant has

not presented adequate evidence regarding his susceptibility to serious risks should he contract

the virus. Rather, Defendant speculates what may happen to him as a result of his prior

diagnosis of epilepsy. Such speculation is not a justification for release to home confinement.

           The Bureau of Prisons is working to limit the impact of COVID-19 at Elkton. Whether

through their own policies or court orders, the Bureau is releasing vulnerable inmates and

lessening overall population in the facility. The reduced population should help contain the

virus’s impact at the facility. In addition, the Bureau is enacting other precautionary measures.

(Doc. 41, PageID: 248-49). The Court has no reasons to believe that the Bureau has anything but

the best intentions to keep the inmate population safe. See also Raia, 954 F.3d at 597

(anticipating the Bureau will properly utilize its statutory authorities to manage the COVID-19

crisis).

                                           III. CONCLUSION

           At Defendant’s Sentencing, the Court imposed a Sentence that reflected the seriousness

of the offense; provided adequate deterrence to others; protected the public; and provided

defendant with the resources he needed to better himself. Defendant appears to have bettered

himself while incarcerated. However, a term of imprisonment of only two years of incarnation

and the remainder served in the comfort of one’s home is insufficient considering Defendant’s

crimes. The presence of COVID-19 in the facility by itself does not justify Defendant’s release.




                                                 -6-
      Case: 5:18-cr-00627-CAB Doc #: 44 Filed: 05/18/20 7 of 7. PageID #: 295



After considering these facts, the § 3553(a) factors and the danger Defendant presents to the

public, the Court DENIES Defendant’s Requests for Compassionate Release. (Docs. 39 & 40).

       IT IS SO ORDERED.

                                             s/ Christopher A. Boyko
                                             CHRISTOPHER A. BOYKO
                                             Senior United States District Judge

Dated: May 18, 2020




                                               -7-
